Title: Tench Ringgold to James Madison, 4 July 1831
From: Ringgold, Tench
To: Madison, James


                        
                            
                                My Venerated Friend
                            
                            
                                
                                    New York
                                
                                July 4th Monday afternoon
                            
                        50 minutes past 4 oClock
                        
                        
                        It falls to my lot to communicate to you the death of our excellent friend Mr Monroe. He died exactly at half
                            past 3 oClock P. M after a lingering illness, but easy death. I have only time to say thus much as this goes by express to
                            overtake the mail which has 2 hours start of the express. My respectful compls to Mrs Madison. I will write more fully
                            tomorrow. What a remarkable coincidence of the deaths of three of our venerable revolationary Patriots &
                            Presidents Most Respectfully
                        
                        
                            
                                Tench Ringgold
                            
                        
                    